                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

            Plaintiff,                            Case No. 15-mc-51530
                                                  Hon. Matthew F. Leitman
v.

TCA INCORPORATED,

          Defendant.
__________________________________________________________________/

                               ORDER OF DISMISSAL

      This matter came before the Court on June 1, 2021, by way of a Motion for

Order of Dismissal filed by the Equal Employment Opportunity Commission

(EEOC). The EEOC brought its Motion because the Respondent, TCA, Inc., has

been dissolved. Due to the Respondent’s status as a dissolved company, this matter

is dismissed with prejudice.

      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: June 2, 2021
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 2, 2021, by electronic means and/or ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
